341 F. Supp. 2d 1354 (2004)
In re NOT-FOR-PROFIT HOSPITALS/UNINSURED PATIENTS LITIGATION
No. 1641, C.A. 2:04-1247, No. C.A. 2:04-1297, No. C.A. 3:04-2624, No. C.A. 1:04-1285, No. C.A. 2:04-369, No. C.A. 6:04-1021, No. C.A. 1:04-21437, No. C.A. 3:04-1365.
Judicial Panel on Multidistrict Litigation.
October 19, 2004.
*1355 Before WM. TERRELL HODGES, Chairman, JOHN F. KEENAN, D. LOWELL JENSEN, J. FREDERICK MOTZ, ROBERT L. MILLER, Jr., KATHRYN H. VRATIL and DAVID R. HANSEN, Judges of the Panel.

ORDER DENYING TRANSFER
WM. TERRELL HODGES, Chairman.
This litigation currently consists of the 28 actions listed on the attached Schedule A and pending in 21 districts as follows: three actions each in the Middle District of Georgia and the Northern District of Illinois; two actions each in the Middle District of Florida, the District of Minnesota and the Northern District of Ohio; and one action each in the Northern District of Alabama, the District of Arizona, the Northern District of California, the District of Colorado, the Southern District of Florida, the Northern and Southern Districts of Georgia, the Southern District of Mississippi, the Eastern District of Missouri, the District of New Jersey, the District of New Mexico, the Southern District of New York, the Western District of Pennsylvania, the Middle District of Tennessee, and the Eastern and Northern Districts of Texas.[1] The plaintiffs in the *1356 three Northern District of Illinois actions move the Panel, pursuant to 28 U.S.C. § 1407, for an order centralizing this litigation in the Northern District of Illinois, the Eastern District of Missouri, or the Middle District of Tennessee. All responding plaintiffs in both constituent actions and potential tagalong actions support transfer. All responding defendants oppose transfer.
On the basis of the papers filed and hearing session held, the Panel finds that Section 1407 centralization would neither serve the convenience of the parties and witnesses nor further the just and efficient conduct of this litigation. Notwithstanding the numerosity of actions, movants have failed to persuade us that these actions share sufficient common questions of fact to warrant Section 1407 transfer.
IT IS THEREFORE ORDERED that the motion, pursuant to 28 U.S.C. § 1407, for centralization of the actions listed on Schedule A is denied.

SCHEDULE A
MDL-1641  In re Not-for-Profit Hospitals/Uninsured Patients Litigation
Northern District of Alabama
Rhonda Kizzire, et al. v. Baptist Health Systems, Inc., C.A. No. 2:04-1247
District of Arizona
Gregory James Fields v. Banner Health, et al., C.A. No. 2:04-1297
Northern District of California
Duane Darr v. Sutter Health, C.A. No. 3:04-2624
District of Colorado
George Scott Ferguson, et al. v. Centura Health Corp., et al., C.A. No. 1:04-1285
Middle District of Florida
Wayne D. Nash v. Lee Memorial Health System, C.A. No. 2:04-369
Edward C. Jellison v. Florida Hospital Healthcare System, Inc., et al., C.A. No. 6:04-1021
Southern District of Florida
Miriam Sabeta, et al. v. Baptist Hospital of Miami, et al., C.A. No. 1:04-21437
Middle District of Georgia
Deborah Gail Ellis, et al. v. Phoebe Putney Health Systems, Inc., et al., C.A. No. 1:04-80
Kimberly Hogland v. Athens Regional Health Services, Inc., et al., C.A. No. 3:04-50
Katie M. Washington v. Medical Center of Central Georgia, Inc., et al., C.A. No. 5:04-185
Northern District of Georgia
John R. Cruz, et al. v. Wellstar Health Systems, Inc., et al., C.A. No. 1:04-1746
Southern District of Georgia
Bridget Lively v. MCG Health, Inc., et al., C.A. No. 1:04-113
Western District of Pennsylvania
Gary Amato, et al. v. UPMC, et al., C.A. No. 2:04-1025
Middle District of Tennessee
Patrick Hagedorn v. Saint Thomas Hospital, Inc., C.A. No. 3:04-526
Eastern District of Texas
Crystal Lynn McCoy, et al. v. East Texas Medical Center Regional Healthcare System, et al., C.A. No. 2:04-223
*1357 Northern District of Texas
Janay Cargile, et al. v. Baylor Health Care System, et al., C.A. No. 3:04-1365
NOTES
[1]  The Section 1407 motion, as filed, also pertained to three additional actions voluntarily dismissed by their plaintiffs: Doris A. Frimpong v. DeKalb Medical Center, Inc., et al., N.D. Georgia, C.A. No. 1:04-1745; Eileen Maldonado v. Ochsner Clinic Foundation, E.D. Louisiana, C.A. No. 2:04-1987; and Clayton Woodrum, et al. v. Integris Health, Inc., et al., W.D. Oklahoma, C.A. No. 5:04-835. Accordingly, the question of Section 1407 transfer with respect to these three actions is now moot. The Panel has also been notified of additional purportedly related actions recently filed in the Eastern District of Arkansas, the Northern District of California, the District of Connecticut, the Middle and Northern Districts of Florida, the Middle District of Georgia, the Southern District of Illinois, the Middle District of Louisiana, the District of Massachusetts, the Eastern District of Michigan, the Southern District of Mississippi, the Eastern and Southern Districts of New York, the Northern District of Ohio, the Eastern and Western Districts of Pennsylvania, and the Eastern District of Virginia. In light of the Panel's disposition of this docket, the question of Section 1407 transfer with respect to these actions is also now moot.